          Case 2:20-cv-00104       ECF No. 1      filed 03/16/20   PageID.1 Page 1 of 15




 1 William D. Hyslop
   United States Attorney
 2 Joseph P. Derrig
   Assistant United States Attorney
 3 Post Office Box 1494
   Spokane, WA 99210-1494
 4 Telephone: (509) 353-2767
 5
 6                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WASHINGTON
 7   UNITED STATES OF AMERICA,
 8                                                       No.
                                     Plaintiff,
 9                        vs.

10   ED L. CHRISTENSEN,                                  COMPLAINT

11                                 Defendant.

12
13         The United States of America (“United States”), for its complaint against

14 Defendant Ed L. Christensen (“Defendant”), alleges as follows:
15
                                      NATURE OF ACTION
16
17         1.        This is an action brought by the United States to enforce the Fair Housing

18 Act of 1968, as amended by the Fair Housing Amendments Act of 1988, 42 U.S.C. §
19
     3601, et seq.
20
21         2.        The United States brings this action for injunctive relief and monetary

22 damages on behalf of Angelique Raspone (“Raspone”) and her then fifteen-year old
23
     son, Logan Denton (“Denton”), pursuant to 42 U.S.C. § 3612(o).
24
25         3.        The United States alleges that Defendant discriminated against Raspone

26 and Denton by seeking to evict them for maintaining an emotional support animal for
27
   Raspone, who is a person with disabilities; by denying Raspone’s request to keep an
28
     COMPLAINT - 1
          Case 2:20-cv-00104    ECF No. 1   filed 03/16/20    PageID.2 Page 2 of 15



     emotional support animal as a reasonable accommodation that was necessary to afford
 1
 2 Raspone an equal opportunity to use and enjoy the dwelling; and by refusing to allow
 3
     Raspone and Denton to live in the dwelling with Raspone’s emotional support animal
 4
     when such reasonable accommodation was necessary to afford Raspone and Denton an
 5
 6 equal opportunity to use and enjoy the dwelling, all in violation of the Fair Housing
 7
     Act, 42 U.S.C. §§ 3604(f)(1), 3604(f)(2), and 3604(f)(3)(B). The United States further
 8
     alleges Defendant retaliated against Raspone and Denton by interfering with their
 9
10 enjoyment of the dwelling on account of their exercise of protected rights, in violation
11
     of the Fair Housing Act, 42 U.S.C. § 3617.
12
13                             JURISDICTION AND VENUE
14         4.    This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1345 and 42
15
     U.S.C. § 3612(o).
16
17         5.    Venue is proper in this District pursuant to 28 U.S.C. § 1391 and 42 U.S.C.
18 § 3612(o), because the alleged discrimination and retaliation occurred in this District
19
   and the dwelling at issue is located in this District.
20
21                                         PARTIES

22         6.    Plaintiff is the United States of America.
23         7.    Raspone and Denton are “aggrieved persons,” as defined in 42 U.S.C. §
24
     3602(i).
25
26         8.    Raspone has disabilities within the meaning of 42 U.S.C § 3602(h). She
27
     has generalized Anxiety Disorder with Panic Episodes and Major Depressive Disorder,
28
     COMPLAINT - 2
           Case 2:20-cv-00104   ECF No. 1    filed 03/16/20   PageID.3 Page 3 of 15



     Recurrent, Moderate, as well as long-standing physical disabilities. Raspone’s mental
 1
 2 health disabilities substantially limit one or more of her major life activities, including
 3
     leaving home, interacting with other people in person and on the telephone, and
 4
     engaging in social activities. At all times relevant, Raspone received Social Security
 5
 6 disability benefits.
 7
           9.    From approximately January 27, 2014, through September 12, 2016,
 8
     Raspone and Denton resided at 405 SE Jordan, Unit 203, Pullman, Washington, 99163
 9
10 (“the Subject Property”). The Subject Property is a dwelling, as defined by 42 U.S.C. §
11
     3602(b).
12
13         10.   At all times relevant to this Complaint, Ed L. Christensen (“Defendant”)

14 owned the apartment complex that included the Subject Property.
15                                          FACTS
16
           11.   On or about January 27, 2014, Raspone and Denton moved into Unit 203.
17
18 The final lease term at the Subject Property ran from February 1, 2016, to January 31,
19 2017.
20
           12.   On June 14, 2016, Raspone’s father died. Raspone and Denton spent most
21
22 of the summer staying with Raspone’s mother, while dealing with the estate. During
23 this time, Raspone bonded with her deceased father’s dog, Tammy. Raspone found that
24
     Tammy was highly responsive to her anxiety and helped stop her panic attacks.
25
26         13.   On or about July 14, 2016, Raspone sent a handwritten letter to Defendant

27 asking for a reasonable accommodation to his “no pets” policy to allow her to have
28
     COMPLAINT - 3
          Case 2:20-cv-00104     ECF No. 1   filed 03/16/20   PageID.4 Page 4 of 15



     Tammy, an assistance dog, in her unit. Along with her request, Raspone included a letter
 1
 2 dated July 14, 2016, from Liana Shull, LICSW, a counselor at Palouse River Counseling
 3
     who conducted her intake assessment. In the letter, Ms. Shull stated that “It was
 4
     determined through intake screening tools and a face to face interview, that it would be
 5
 6 beneficial and highly therapeutic for [Raspone] to have access to a Support Animal in
 7
     her home.”
 8
           14.    On or about August 9, 2016, Defendant denied Raspone’s request for a
 9
10 reasonable accommodation via a letter in which, in pertinent part, he wrote the
11
     following:
12
13     • “it is not a question of ‘reasonable accommodation,’ but rather a dollar and cents
         decision – it cost[s] me money!”
14
       • “Reading between the lines of your note, it appears that you’ve already brought
15
          the dog onto the premises. This is a serious violation of your lease contract. Clause
16        V. USE of your contract reads:
           A. PETS TENANT shall not keep or permit pets in or about the Dwelling Unit,
17
        the Premises or environs, except NONE. TENANT agrees a breach of the pet
18      provision constitutes a material noncompliance with the Lease and is grounds
        for termination if tenancy and eviction.
19
               Should TENANT fail to comply, TENANT shall pay LANDLORD in each
20      incidence, $60.00 for the violation plus charges provided in subsection 11.C.3 to
        issue a notice to remedy or in the alternative vacate the premises plus $12.00 per
21
        day from the date of notice until the pet is removed for each unauthorized pet kept
22      in or about the Dwelling Unit, Premises or environs. Should the pet be a dog,
        $120.00 and $25.00 per day shall apply.
23
24         15.    In response to receiving the denial letter from the Defendant, Raspone
25
     requested a more detailed verification letter from her counselor at Palouse River
26
27 Counseling, Alisha Dearmin, LICSW.
28
     COMPLAINT - 4
          Case 2:20-cv-00104     ECF No. 1    filed 03/16/20   PageID.5 Page 5 of 15



           16.   On or about August 23, 2016, Raspone sent Defendant a typewritten
 1
 2 letter titled “REQUEST FOR REASONABLE ACCOMMODATION,” addressed to
 3
     Defendant. The document stated, in part:
 4
           I have a disability as defined by the fair housing laws . . .. I use a service
 5
           animal to assist me with the functional limitations related to my disability.
 6         My service animal enhances my ability to live independently, and to use
           and enjoy my dwelling fully.
 7
 8         Type of service animal: Emotional Support/Assistance Dog.
 9
           As an accommodation for my disability, I request that you:
10
11               1. Waive your ‘no-dog’ policy
                 2. Waive your pet deposit or fees
12               3. Allow my service dog to reside with me.
13
           I have attached a letter from my doctor or other medical professional . . .
14         who, in their professional capacity, has knowledge about my disability and
15         my need for a reasonable accommodation. This letter verifies that I have a
           disability as defined in the fair housing laws, and that I have a disability-
16         related need for a service animal.
17
           17.   Raspone attached her letter dated August 23, 2016, a letter from Ms.
18
19 Dearmin dated August 23, 2016 which provided, in pertinent part:
20         [Ms. Raspone] is seeking her dog, Tammy, to be recognized as an
21         Emotion Support Animal. Ms. Raspone endorses her dog’s ability to help
           her calm down, interrupt panic episodes, soothe her anxiety/depression and
22         emotional distress to a level in which she is able to follow through with
23         needed tasks for example; making necessary phone calls, reduce isolation
           and ability to leave home to complete required daily living tasks.
24
25         As you are likely aware, there is a growing body of professional literature
           on the value of such animals in a person’s life. Ms. Raspone’s request is
26         consistent with literature and treatment supports regarding the potential
27         effect of an animal stabilizing and promoting healthy psychological
           functioning. Ms. Raspone’s request for such an accommodation for
28
     COMPLAINT - 5
          Case 2:20-cv-00104    ECF No. 1   filed 03/16/20   PageID.6 Page 6 of 15



           housing is consistent with the Americans with Disabilities Act and the Fair
 1
           Housing Act.
 2
     The letter ended with an invitation to contact Ms. Dearmin directly with any further
 3
 4 questions regarding the recommendation.
 5
           17.   On August 29, 2016, Defendant sent a response letter to Raspone’s
 6
     Counselor, Ms. Dearmin, which stated, in part:
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24         18.   On or about August 30, 2016, Raspone and Denton returned full-time to
25
     their apartment at the Subject Property so that Denton could attend school. Raspone
26
27 brought Tammy to live with her in the Subject Property.
28
     COMPLAINT - 6
          Case 2:20-cv-00104   ECF No. 1    filed 03/16/20   PageID.7 Page 7 of 15



           19.    On or about September 2, 2016, Defendant sent Ms. Angelique Raspone a
 1
 2 letter dated September 2, 2016, which, in part, stated the following:
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23         20.    On that same day, September 2, 2016, Defendant issued a “NOTICE TO
24
     COMPLY WITH LEASE OR QUIT PREMISES” which demanded the payment of the
25
     following:
26
27
28
     COMPLAINT - 7
          Case 2:20-cv-00104      ECF No. 1   filed 03/16/20   PageID.8 Page 8 of 15




 1
 2
 3
 4
     The pertinent part stated:
 5
 6
 7
 8
 9         21.    On or about September 3, 2016, Defendant’s maintenance person, Jay
10 Showalter, began taking pictures of Raspone’s son, Denton, as he walked the dog. He
11
   also attempted to enter Raspone’s apartment without notice.
12
13         22.    On or about September 5, 2016, Raspone, by way of letter dated September
14 5, 2016, notified Defendant that due to his “refusal to allow [her], a disabled person, the
15
   right to a service animal” she would vacate the unit by midnight on September 13, 2016.
16
17         23.    On or about September 6, 2016, Defendant issued two notices to Raspone.
18 One was a Notice to Pay Rent or Vacate, demanding Raspone and Denton pay $408 for
19
   the September rent by September 10, 2016, or vacate the unit. The second notice, a
20
21 Notice to Comply with Lease or Quit Premises, demanded Raspone and Denton pay
22
     $121.47 in late fees for September rent and service of notices or vacate the unit by
23
     September 17, 2016. Both notices stated that failure to comply would result in in an
24
25 unlawful detainer lawsuit filed “without further notice.”
26
           24.    On or about September 8, 2016, Defendant responded to Raspone’s letter
27
     of September 5, 2016:
28
     COMPLAINT - 8
          Case 2:20-cv-00104    ECF No. 1   filed 03/16/20   PageID.9 Page 9 of 15




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
           25.   On or about September 9, 2016, after consulting with the Northwest Justice
19
20 Project, Raspone again advised Defendant that she would vacate the unit by September
21 13, 2016, as directed in Defendant’s first Notice to Comply with Lease or Quit Premises.
22
   Raspone disputed the fines for pet violations “because my assistance animal is not a
23
24 pet” and reminded Defendant that she paid last month’s rent at the time of move-in as
25 well as a deposit. She also stated that Defendant had denied her request for a reasonable
26
   accommodation and violated the Fair Housing Act.
27
28
     COMPLAINT - 9
         Case 2:20-cv-00104    ECF No. 1    filed 03/16/20   PageID.10 Page 10 of 15



           26.    On September 12, 2016, Defendant filed a pro se Complaint for Unlawful
 1
 2 Detainer for Nonpayment of Rent and/or Noncompliance with the Lease and Money
 3
     Damages in Whitman County Superior Court, seeking possession of the property,
 4
     unpaid rent through the end of the lease term, fines for violation of the pet rules, and
 5
 6 miscellaneous damages in excess of $8,000 not including interest.
 7
           27.    On that same day, September 12, 2016, Raspone and Denton moved from
 8
     the Subject Property. Due to the fact that Raspone and Denton had not located
 9
10 replacement housing in the area, they moved in with Raspone’s mother in Clarkston,
11
     Washington, about an hour from Denton’s school and Palouse River Counseling.
12
13         28.    On September 13, 2016, Raspone contacted Northwest Fair Housing

14 Alliance (“NWFHA”), a fair housing advocacy group serving central and eastern
15
     Washington, for assistance regarding the denial of her request for a reasonable
16
17 accommodation and the termination of her tenancy.
18         29.    In response, NWFHA designed and conducted a telephone test of
19
     Defendant’s reasonable accommodation policies. A NWFHA tester left voicemail
20
21 messages for Defendant on October 25 and 26, 2016, stating that she was interested in
22 the one-bedroom apartment and providing her contact information. Defendant called
23
     the tester back on October 27, 2016 and stated that the one-bedroom apartment would
24
25 be available on December 1, 2016. After discussing the rental terms, the tester told
26 Defendant that she had a service animal and asked if that was okay. Defendant
27
   immediately replied, “No dogs!” The tester inquired further, “Even if it’s a prescribed
28
     COMPLAINT - 10
         Case 2:20-cv-00104   ECF No. 1    filed 03/16/20   PageID.11 Page 11 of 15



     service animal?” The Defendant responded, “No dogs, thank you,” and hung up the
 1
 2 phone.
 3
           30.   Defendant’s advertisements on Craigslist and on the website for the subject
 4
     property state “ABSOLUTELY NO DOGS” or “NO DOGS” respectively.
 5
 6         31.   On December 2, 2016, Defendant’s Unlawful Detainer action against
 7
     Raspone and Denton was dismissed without prejudice, after Defendant failed to appear
 8
     in court.
 9
10                               PROCEDURAL BACKGROUND
11         32.   As required by the Fair Housing Act, 42 U.S.C. § 3610(a) and (b), the
12
     Secretary of the U.S. Department of Housing and Urban Development (“HUD”)
13
14 conducted an investigation of the complaint made by Raspone and Denton, attempted
15 conciliation without success, and prepared a final investigative report.
16
           33.   Based on the information gathered in the investigation, the Secretary of
17
18 HUD, pursuant to 42 U.S.C. § 3610(g), determined that reasonable cause exists to
19 believe that illegal discriminatory housing practices occurred.
20
           34.   On January 24, 2020, the Secretary of HUD issued a Determination of
21
22 Reasonable Cause and Charge of Discrimination pursuant to 42 U.S.C. § 3610(g),
23 charging Defendant with discrimination under the Fair Housing Act.
24
           35.   On February 18, 2020, Raspone and Denton elected to have the claims
25
26 asserted in HUD’s Charge of Discrimination resolved in a federal civil action pursuant
27 to 42 U.S.C. § 3612(a).
28
     COMPLAINT - 11
         Case 2:20-cv-00104   ECF No. 1      filed 03/16/20   PageID.12 Page 12 of 15



           36.   On February 19, 2020, a HUD Administrative Law Judge issued a Notice
 1
 2 of Election and terminated the administrative proceedings on the HUD complaint filed
 3
     by Raspone and Denton. Following the Notice of Election, the Secretary of HUD
 4
     authorized the Attorney General to commence a civil action pursuant to 42 U.S.C. §
 5
 6 3612(o).
 7
 8                         FAIR HOUSING ACT VIOLATIONS

 9         37.   The United States incorporates by reference the preceding paragraphs of
10 this Complaint.
11
         38. Defendant violated section 3604(f)(1) of the Fair Housing Act by making
12
13 housing unavailable to Raspone and Denton when Defendant denied Raspone’s request
14 to keep an emotional support animal at the Subject Property as a reasonable
15
   accommodation that was necessary to afford Raspone and Denton an equal opportunity
16
17 to use and enjoy the dwelling, and when Defendant sought to evict Raspone and Denton
18 from the Subject Property for maintaining an emotional support animal. 42 U.S.C. §
19
   3604(f)(1)(A).
20
21         39.   Defendant violated sections 3604(f)(2) and (f)(3)(B) of the Fair Housing
22 Act by refusing to allow Raspone and Denton to live at the Subject Property with
23
   Raspone’s emotional support animal, when such reasonable accommodation was
24
25 necessary to afford them an equal opportunity to use and enjoy their dwelling. 42
26
     U.S.C. § 3604(f)(2)(A) and (f)(3)(B).
27
28
     COMPLAINT - 12
         Case 2:20-cv-00104    ECF No. 1    filed 03/16/20   PageID.13 Page 13 of 15



           40.    Defendant violated section 3617 of the Fair Housing Act by coercing,
 1
 2 intimidating, threatening, or interfering with Raspone and Denton in their exercise or
 3
     enjoyment of, or on account of their having exercised or enjoyed, or on account of their
 4
     having aided or encouraged any other person in the exercise or enjoyment of, any right
 5
 6 granted or protected 42 U.S.C. §§ 3603-3606. 42 U.S.C. § 3617.
 7
           41.    Raspone and Denton are aggrieved persons, as defined in 42 U.S.C. §
 8
     3602(i), and have suffered economic loss, emotional distress and lost housing
 9
10 opportunities as a result of Defendant’s discriminatory actions.
11
           42.    Defendant’s discriminatory actions were intentional, willful, and taken in
12
13 disregard of the rights of Raspone and Denton.
14
                                  REQUEST FOR RELIEF
15
     WHEREFORE, the United States requests that this Court:
16
           1.     Declare that Defendant’s discriminatory housing practices as set forth
17
18 above violate the Fair Housing Act;
19         2.     Enjoin and restrain Defendant, his officers, employees, agents, successors,
20
     and all other persons or corporations in active concert or participation with Defendant,
21
22 from:
23                A.    Discriminating in the sale or rental, or otherwise making unavailable
24
                        or denying, a dwelling to any buyer or renter because of disability,
25
26                      in violation of 42 U.S.C. § 3604(f)(1);
27
28
     COMPLAINT - 13
         Case 2:20-cv-00104    ECF No. 1     filed 03/16/20   PageID.14 Page 14 of 15



                 B.     Discriminating against any person in the terms, conditions, or
 1
 2                      privileges of sale or rental of a dwelling, or in the provision of
 3
                        services or facilities in connection with such dwelling, because of
 4
                        disability, in violation of 42 U.S.C. § 3604(f)(2);
 5
 6               C.     Refusing to make reasonable accommodations in rules, policies,
 7
                        practices, or services, when such accommodations may be
 8
                        necessary to afford a person with a disability equal opportunity to
 9
10                      use and enjoy a dwelling, in violation of 42 U.S.C. §
11
                        3604(f)(3)(B); and
12
13               D.     Coercing, intimidating, threatening or interfering with any person

14                      in the exercise or enjoyment of, or on account of his or her having
15
                        exercised or enjoyed, or on account of his or her having aided or
16
17                      encouraged any other person in the exercise or enjoyment of any

18                      right granted or protected by the Fair Housing Act, in violation of
19
                        42 U.S.C. § 3617.
20
21         3.    Order Defendant to take such affirmative steps as may be necessary to

22 restore, as nearly as practicable, Raspone and Denton to the position they would have
23
     been in but for the discriminatory conduct;
24
25         4.    Order Defendant to take such actions as may be necessary to prevent the

26 recurrence of any discriminatory conduct in the future and to eliminate, to the extent
27
   practicable, the effects of his unlawful conduct, including implementing policies and
28
     COMPLAINT - 14
         Case 2:20-cv-00104       ECF No. 1    filed 03/16/20   PageID.15 Page 15 of 15



     procedures to ensure that no applicants or residents are discriminated against because
 1
 2 of disability;
 3
           5.       Award monetary damages to Raspone and Denton pursuant to 42 U.S.C.
 4
     §§ 3612(o)(3) and 3613(c)(1); and
 5
 6         6.       Order such additional relief as the interests of justice require.
 7         RESPECTFULLY SUBMITTED: March 16, 2020.
 8                                                    William D. Hyslop
 9                                                    United States Attorney

10                                                    s/Joseph P. Derrig
11                                                    Joseph P. Derrig
                                                      Assistant United States Attorney
12                                                    Usawae-JDerrigECF@usdoj.gov

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     COMPLAINT - 15
                           Case 2:20-cv-00104                            ECF No. 1-1filed 03/16/20 PageID.16 Page 1 of 2
JS 44 (Rev. 02/19)                                                         CIVIL COVER   SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS

UNITED STATES OF AMERICA                                                                                    ED L. CHRISTENSEN
    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Latah County, Idaho
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)




II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 485 Telephone Consumer
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)                 Protection Act
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))         ’ 490 Cable/Sat TV
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 850 Securities/Commodities/
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))                     Exchange
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     ’ 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 893 Environmental Matters
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 895 Freedom of Information
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party            ’ 896 Arbitration
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 899 Administrative Procedure
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                             Act/Review or Appeal of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       ’ 462 Naturalization Application                                     ’ 950 Constitutionality of
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                                    State Statutes
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           42 U.S.C. § 3601, et seq.
VI. CAUSE OF ACTION Brief description of cause:
                                           Violations of the Fair Housing Act
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
03/16/2020                                                              s/Joseph P. Derrig
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
                         Case 2:20-cv-00104
JS 44 Reverse (Rev. 02/19)                               ECF No. 1-1           filed 03/16/20           PageID.17 Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket. PLEASE
         NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in
         statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.


Date and Attorney Signature. Date and sign the civil cover sheet.
